DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6,10,13,17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-6,10,13,17 and 20 are clearly directed to solving a mathematical problem for finding either an ith largest or a pth smallest number from the set of n m- bit (N-bit) numbers.  The claims clearly recite mathematical concept such as “summing a bit from each of the m-bit numbers to generate a summation result, wherein all the bits being summed occupy an identical bit position within their respective number”, “comparing the summation result to a threshold value, wherein the threshold value is calculated based on i or p”, and recitation “using the outputted data for sorting a list of items corresponding the set of n m-bit data” which, as applicant explained in the remarks is merely repeating the above mathematic concept for each rank number. The claims also recite mental process that can be performed by human thought mentally or with pencil and paper, such as “setting, based on an outcome of the comparison, a bit of the selected number”, “for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from the m-bit number, selectively updating a bit in Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Further, the recitations of functional logics in the claims are merely recitations of functions to be performed, and the. Therefore, the recitations of the additional elements in the claims are no more than a recitation of a generic computer 
 	Claims 1-6,10,13,17 and 20 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore, the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Thus, claims 1-6,10,13,17 and 20 are not patent eligible as being directed to an abstract idea without significantly more.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6,10,13,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876).
  As per claims 1,13 and 20, Williams discloses a method (figure 2B) of selecting, in hardware logic (figure 1), a number from a set of n m-bit numbers, wherein the selected number is either an ith largest or a pth smallest number (rank-order) from the set of n m- bit (N-bit) numbers, where i, p, m and n are integers, the method comprising a plurality of iterations, and each of the iterations comprising: summing (206) a bit from each InPlay m-bit numbers to generate a summation result (Num1’s), wherein all the bits being summed occupy an identical bit position within their respective number; comparing the summation result to a threshold value (Rank order,208), wherein the threshold value is calculated based on i or p; setting, based on an outcome of the comparison, a bit of the selected number (210,214); and for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from the m-bit number,  wherein in a first iteration, a most significant bit from each of the m-bit numbers is summed and a most significant bit of the selected number is set and each subsequent iteration sums bits occupying successive bit positions in their respective numbers and sets a next bit of the selected number (see figure 3B), and wherein the method comprises outputting data indicative of the selected number (222).  Williams also discloses in figure 2B selectively setting a flag (InPlay) associated with the m-bit number based on the outcome of the comparison and a value of the bit from the m-bit number comprising: in response to determining that the summation result exceeds the threshold value and that the value of the bit is zero, setting a particular flag to False associated with the m-bit number (216); and in response to determining that the summation result 
  	It is noted that Williams does not disclose selectively updating a bit in the m-bit number occupying a next bit position based on the flags comprising: in response to determining that the particular flag is set, setting all the bit in the m-bit number occupying the next bit position and all bits in the m-bit number to a predetermined value which is zero as disclosed in the specification of the application. However, Williams discloses in figures 2B and 3B an m-bit numbers with the flag set is OUT and is no longer considered (Not in Play), and because a basis bit sum adder for summing (206) a bit from each InPlay m-bit numbers would have a fixed number of input lines, each receives a respective bit from each of the m-bit numbers and unused bit lines would be set to zero.  It would have been obvious modifications to a person of ordinary skill in the art before the effective filling date of the claimed invention to set all bits including bit occupying a next bit position of the no longer considered (Not in Play) m-bit number to zero and perform summing from each of the m-bit number to obtain a bit sum result for only InPlay m-bit numbers in each iteration.

 	As per claim 3, Williams discloses in figure 2B setting, based on an outcome of the comparison, a bit of the selected number comprises: in response to determining that the summation result exceeds the threshold value, setting the bit of the selected number to one (210); and in response to determining that the summation result is less than the threshold value, setting the bit of the selected number to zero (214).  
 	As per claim 4, Williams discloses in figures 2B and 3B in a rth iteration (x), summing a bit from each of the m-bit numbers to generate a summation result, clearly comprises summing a bit having a bit index (significand value) m-r (N-X) from each of the m-bit numbers to generate a summation result, wherein each bit is either an original bit from one of the m-bit numbers or an updated bit from a previous iteration.   	
 	As per claims 5 and 6, Williams discloses in figure 2B the selected number is the ith largest number from the set of n m-bit numbers and the threshold value is equal to i. Further,  since the ith largest number from the set of n m-bit numbers is the pth smallest number where P = n-i+1, therefore, the threshold value would also equal to (n-p) or (n-p+1).  

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876) in view of Machida (5,511,189).	
 	It is further noted that Williams does not disclose determining how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, outputting data indicative of the th largest number, and thus it is obvious that when n-1 of the n m-bit numbers have an associated flag set, there is only one m-bit number remained having the flat not set to be the ith largest number.

Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
 	Regarding the rejection under 35 U.S.C. 101, applicant’s arguments are not persuasive because the step “using the outputted data for sorting a list of items corresponding the set of n m-bit data” which, as applicant explained in the remarks is merely repeating the mathematic concepts for finding either an ith largest or a pth smallest number for each rank number sorting a list of numbers is a mathematical concept.  Therefore, the recitation “using the outputted data for sorting a list of items 
	Regarding the rejection under 35 U.S.C. 103, the examiner respectfully submits that a bit sum adder being use for summing a bit from each number to obtain the number of bits 1’s at its inputs which is “Num1s” at (206B) in figure 2B of Williams would have a fixed number of input lines, each for receives a bit of a respective number of the n numbers.  In figure 3B, the output bit is based on a comparison of the Num1s and the rank order, and a number with the associated flag set to “not in play” would no longer used for computing “Num1s”.  Because the bit sum adder has a fixed numbers of lines, it would have been obvious set the input line corresponding the number with the associated flag set to “not in play” to 0 so that it no longer contributes to the sum.  Noting that each input line of a binary adder must have a value of either 0 or 1 in order to work properly.  The setting of the input lines corresponding the number with the associated flag set to “not in play” to 0 can be interpreted as setting the bit in the next bit position of the number to 0 at the correspond input line of the adder, and adder would sum a bit form each of the numbers to generate a summation result as claimed.

The Declaration under 37 CFR 1.132 filed on 01/20/2022 is insufficient to overcome the rejection of claims 1-6,10,13,17 and 20 based upon 35 U.S.C. 101 as set forth in the last Office action because:  The claims are not directed to any specific novel hardware circuit. The hardware circuits are recited in the claims at high level of generality that both in combination and individually is no more than a generic computer that serves to perform generic computer function according computer instruction and is invoked merely as a tool for implementing the abstract idea.  In fact, it is disclosed in the specification, paragraph [0024] that “there may be provided computer program code for performing any of the methods described herein. There may be provided non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform any of the methods described herein”.  Furthermore, as explained in the rejection, the claims fail to recite additional elements that integrate the abstract idea into a practical application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHUONG D NGO/Primary Examiner, Art Unit 2182